92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William C. ELLIS, Plaintiff-Appellant,v.ANNE ARUNDEL COUNTY HOUSING AUTHORITY, Defendant-Appellee.
No. 95-3065.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided July 26, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-95-3514-K)
William C. Ellis, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his emergency motion for stay.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Ellis v. Anne Arundel County, No. CA-95-3514-K (D.Md. Nov. 22, 1995).  Additionally, we deny Appellant's motion for emergency stay filed in this court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.